In an action, inter alia, for a permanent injunction, the defendant Rupnarian Surujdyal appeals from an order of the Supreme Court, Queens County (Flug, J.), dated February 1, 2007, which granted the plaintiff’s motion for summary judgment on the complaint and dismissing his counterclaims based on adverse possession.
Ordered that the order is affirmed, with costs.
The plaintiff established its entitlement to summary judgment on the complaint and dismissing the appellant’s counterclaims sounding in adverse possession by showing that the appellant interfered with its use of a recorded easement and had not extinguished the easement by adverse possession (see DuMaurier v Lindsay-Bushwick Assoc., L.P., 39 AD3d 460, 461 [2007]; McGinley v Postel, 37 AD3d 783 [2007]; Koudellou v Sakalis, 29 AD3d 640, 641 [2006]). The appellant, in opposition, failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Thus, the Supreme Court properly granted the plaintiffs motion. Skelos, J.P., Ritter, Dillon and McCarthy, JJ., concur.